DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	If applicable, the Office would like to respectfully note the duty to submit to the Office information which is material to patentability, as per MPEP §609, and the time limits for such a filing set forth under 37 CFR 1.97.

Drawings
Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
412 in figure 3 is not used.

The insert with a single "tooth" of claims 1 & 5 is not shown. The examiner focuses on this embodiment because it is the plurality of teeth and ridges that appears to give the undulating ridge limitation of claim 1, as is also discussed in the 112(b) rejections below.



The "serrated tooth" of claim 4 is not shown.

The "number of the plurality of regional surfaces is equal to that of that at least two recessions" of claim 12 is not shown. Figures 8 & 9 of the present case show that the recessions each have two "regional surfaces 523"; one for each side of the ridges 530.

The "tooth" with a "radius of 100% of the radius of the cutting element" of claim 20 is not shown in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is respectfully held as indefinite for the phrase "undulating cutting ridges". The examiner's first reaction "plain read" of this limitation is that it requires the "ridges" be curved or sinusoidal-esque. But the specification teaches the ridges as "straight lines" which "slope up or down from the center apex to the periphery" (¶ 34 of the pre-grant publication, US 2021/0002962). This is also evidenced by dependent claim 14. Rather it is the plurality of ridges 530 & 534 together with the valleys 523 between them that define an overall undulating "working surface 503". It is therefore unclear in light of the specification how "undulating cutting ridges" operates in the claim when the ridges are straight, and the features which define the undulations in combination with the ridges (523) are not recited in claim 1. The examiner respectfully suggests that an additional limitation directed to the valleys between the ridges be added to claim 1 so that the (apparently undulating) working surface can more clearly be defined.
Claim 1 is also held as indefinite in light of the specification for the "at least one tooth…" limitation, which allows for only one tooth (as expressly encompassed by claim 5). While this is not improper per se, the examiner notes that (A) a single toothed insert is not shown (as discussed in the drawing objections above), and (B) it is the plurality of teeth and their corresponding ridges that gives the working surface the "undulations" recited in claim 1. In other words, it is unclear in light of the specification what an insert of the present invention with a single tooth would look like. The "at least one tooth" language appears to be a drafting effort to word the claim as broadly as possible rather than define 
Claims 2-20 depend from claim 1.

Claims 6 & 7 recite "a working surface". In light of the specification, it is unclear how or if this "working surface" differs from the "top of the table" already recited in parent claim 1. They appear to be the same surface in the specification. "Working surface" is also recited in claims 9-11, 13, 14, & 18. Claims 8-19 depend from claim 7.

Claim 7 also recites "the at least two recessions begin at a working surface, extend perpendicular to the working surface". This limitation is held as indefinite because it is circular in nature and appears to require that the recessions extend perpendicular to the same surface they "begin at".

Claim 8 is held as indefinite for two reasons. First, the phrase "the chamfer" lacks proper antecedent basis in parent claim 7. This feature is first recited in claim 6, which claim 8 does not depend from. Second, the phrase "about 30-60 degrees" is indefinite because "about" is a relative term without clear metes and bounds. While relative terminology is not improper per se, what such a phrase encompasses must be clear in light of the specification. The present case does not provide a clear lexicographical definition as to what "about" encompasses. In other words, when does an angle transition from "about 30 degrees" to "not about 30 degrees"? Is 25 degrees "about 30 degrees", For the purposes of examination, claim 8 has been interpreted as though it depended from claim 6.

Claim 11 recites "an edge of the non-planar working surface". The recitation of "working surface" is addressed above with respect to claims 6 & 7. Further, it is unclear how or if the "edge" of the "working surface" differs from the "periphery of the table" already recited in parent claim 1.

Claim 12 recites that "the number of the plurality of regional surfaces is equal to that of that at least two recessions". This is held as indefinite because the related disclosure for "regional surfaces 523" appear to show that each recession has two associated "regional surfaces 523"; one surface for each side of ridges 530 that are on each side of the recessions.

Claim 13 recites "a first ridge". This is held as indefinite because it is not clear how or if it differs from the "plurality of undulating cutting ridges" already recited in parent claim 1. The "first ridge" of claim 13 is recited with no apparent relation to the "undulating cutting ridges" of claim 1, thus apparently requiring a new and distinct ridge, whereas the specification appears to teach them as the same ridge.

Claim 15 recites "each of the two adjacent regional surfaces is a planar or a curved structure". It is unclear in light of the specification if this limitation intends to require that both "planar or curved" or if one may be planar and one may be curved.

Claim 17 recites " a second ridge" which is held as indefinite as similarly described for claim 13 above.
Further, claim 17 recites "the regional surface includes a second ridge". The examiner views this as indefinite in light of the specification because, elsewhere, the regional surfaces as described as being in addition to / border the ridges, not encompassing the ridges themselves. It is unclear if this is a grammatical inconsistency or if there is something distinct about the "second ridge". This is further evidenced by dependent claim 19, which recites "two adjacent regional surfaces intersecting at the second ridge", which is grammatically distinct from the recitation of claim 17.
Finally, a plurality of "regional surfaces" are previously recited. It is unclear which of these plurality the singular phrase "the regional surface" is referencing.

Claim 19 is held as indefinite because it recites that the regional surfaces intersect at the second ridge, rather than an regional surface including the second ridge, as recited in parent claim 17 (as discussed above).

Claim 20 recites that "a radius of the at least one tooth is in a range of 10%-100% of a radius of the cutting element". A radius of "100% of a radius of the cutting element" would appear to not define a tooth at all, but rather would be the cylindrical structure 
In other words, in Applicant's attempt to phrase the numerical range as broadly as possible, they have encompassed an amount that does not appear to make sense with the other limitations of the claims, or in light of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 & 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0063160 (Drews).
	Independent claim 1: Drews discloses a cutting element (figs 3A-3C) comprising
	a cylindrical substrate ("cylindrical substrate 14" - ¶ 24);
	a table bonded to the cylindrical substrate ("a non-planar cutting table 13 mounted to a cylindrical substrate 14" - ¶ 24);
	at least one tooth (tip of the ridges 18a-18c shown in profile in fig 3B above the element number "13") with a reduced projected cutting area (ibid; fig 3B shows the reduced projected cutting area) on a periphery of the table (ibid); and
	a plurality of undulating cutting ridges on the top of the table ("ribs 18a-18c" which form undulations via their slopes on the sides. In light of the 112(b) rejection of this limitation as discussed above, the limitation has been interpreted as best able).

	Dependent claims 2-7 & 9-15: Drews further discloses
Claim 2: at least two recessions formed into the periphery of the table ("recessed bases 16a-c" which are in the periphery of table 13 as shown by the profile view of fig 3B), wherein each of the at least one tooth is formed in between two recessions of the at least two recessions (fig 3A).

Claim 3: the at least two recessions are located around a circumference of the table (fig 3A) and extend down along a depth of the table (fig 3B).

Claim 4: the at least one tooth is rounded (fig 3B), sharp (ibid), or serrated.

Claim 5: the number of the at least one tooth is in the range of 1-20 (3 are shown in fig 3A).

Claim 6: a working surface (the top of 13, viewed in fig 3A), at least one lateral surface (the sides of 13, viewed in fig 3B), and a chamfer formed between the at least one lateral surface and the working surface (Clearly shown but not individually numbered in fig 3B as well as in the cross-section of fig 3C).

Claim 7: the at least two recessions (16a-16c; for the purposes of claim 7, the "recessions" are also drawn to include the chamfered transition slopes between 16a-c and ridges 18a-18c, as well as the chamfer between the top and sides of 13 seen in fig 3C) are formed into an outer circumference of the table (fig 3B), wherein the at least two recessions begin at a working surface (In light of the 112(b) rejection of this limitation as discussed above, the limitation has been interpreted as best able. Fig 3A; the "working surface" is the upper surface of the table), extend perpendicular to the working surface (fig 3A & 3B), and slope gradually toward a lateral surface (16a-16c eventually meet the lateral surface of 13 and "slope" towards the sides via the chamfer between the top and side).

Claim 9: the working surface is a non-planar working surface (figs 3A & 3B).

Claim 10: the non-planar working surface includes a plurality of regional surfaces (drawn to three of the plurality of clearly shown but not individually numbered transition surfaces in fig 3A).

Claim 11: a center of the non-planar working surface is higher than or equal to an edge of the non-planar working surface (fig 3B).

Claim 12: the number of the plurality of regional surfaces is equal to that of the at least two recessions (there are more than three transition surfaces shown in fig 3A, but not all need be drawn to the present "regional surfaces". The examiner is at liberty to select three of these transition surfaces to meet the limitations of claim 12).

Claim 13: the non-planar working surface includes a first ridge between two adjacent regional surfaces (center ridgeline of one of 18a-18c which is between two adjacent regional surfaces as defined above).

Claim 14: the first ridge is a straight or curved line connecting the center of the non-planar working surface and a symmetric center of a tooth (one of 18a-18c extends from "protruding center section 17" - fig 3A. The ridges are straight in the top view of fig 3A and curved in the profile view of fig 3B).

Claim 15: each of the two adjacent regional surfaces is a planar or a curved structure (curved as viewed in figs 3A & 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0063160 (Drews).
	Claim 8: Drews discloses all the limitations of the parent claim, but does not expressly disclose the angle between the lateral surface and the chamfer. As discussed 
	It would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use an angle between the lateral surface and the chamfer between 30 and 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (a lateral side and chamfer with an acute angle between them: fig 3C), discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	The selection of such an angle is also inherently necessary for actual construction. And while the drawings can not be interpreted as being literally to scale, figure 3C clearly suggests an angle of about 45 degrees.

	Claim 16: Drews discloses all the limitations of parent claim 15, but does not expressly disclose that an angle between the two adjacent regional surfaces intersecting at the first ridge is in a range from 100 to 179.5 degrees. However, as clearly shown in figs 3A-3C, an angle between the ridges of 18a-18c and the sloping sides is taught.
	It would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use an angle between the ridge crest and the sloping sides between 100 and 179.5 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

	Claim 17: In light of the 112(b) rejection of this claim above, the limitations have been interpreted as best able. Drews further discloses that the regional surface includes a second ridge (a plurality of ridges 18a-18c are shown and the examiner is at liberty to define the "regional surfaces" as inclusive of one of these ridges).

Claim 18: the second ridge is a straight or curved line (The ridges are straight in the top view of fig 3A and curved in the profile view of fig 3B) connecting the center of the working surface (17) and the symmetric center of an adjacent tooth (fig 3B).

Claim 20: Drews discloses that the at least one tooth has a curved profile (fig 3B) but does not expressly disclose the radius of the tooth relative to the cutting element. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use a range of 10%-100% of the radius of the cutting element, since it has been held that where the general conditions of a claim are disclosed in the prior art (the curved tooth is shown as having a radius that is smaller than the radius of the cutter overall), discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The combination of the differing intersecting angles of claims 16 & 19 for the first and second ridges, in conjunction with the other features of the intervening claims, is not taught nor suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676